Cooke, J.
(concurring). I concur in the result. In my opinion the statement referred to in the majority memorandum is hearsay. Since the victim’s state of mind, at the time of hearing the statement, was not material or relevant, the statement is not one of the apparent exceptions to the hearsay rule contemplated and discussed in section 203 of Richardson on Evidence (Prince — 10th ed). Although error, I believe it was harmless under the circumstances of this case, particularly in view of other statements made at about the same time.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones and Fuchsberg concur in memorandum; Judge Cooke concurs in a separate opinion in which Judge Wachtler concurs.
Order affirmed.